DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

Response to Amendment
	The Amendment filed July 26, 2022 has been entered. Claims 1-2, 4, 6-12, 14, and 16-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed April 5, 2022. The claims are in condition for allowance.

Reasons for Allowance
Claims 1-2, 4, 6-12, 14, and 16-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0017]-[0018], [0023], and [0054]-[0054]. 
The prior art of Faldu et al. (US 2018/0129613), Van Rest et al. (US 2018/0203897), and Goyal et al. (US 2009/0119279) when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. 
Faldu discloses (Abstract) determining a respective number of edges associated with each vertex of a plurality of vertices included in a graph data structure and sorting the graph data structure using the respective number of edges. A reuse value for a particular vertex of the plurality of vertices in determined using a respective address associated with the particular vertex in the sorted graph. Data and metadata associated with the particular vertex in a particular line of the plurality of lines is stored in the cache memory. Van Rest discloses (Abstract) techniques for accelerating graph querying by caching neighbor vertices of super-node vertices. Goyal discloses techniques for graph caching. However, the prior art, alone or in combination, does not disclose “allocating property data of the target node to the buffer while allocating structural data of the same target node to the external random-access memory, wherein the property data of the target node allocated in the buffer comprises a pointer associated with an address of the structural data of the target node in the external random-access memory” in combination with the other recited limitations of independent claim 1. Independent claim 11 recites similar limitations and is similarly allowed. Claims 2, 4, 6-10, 12, 14, and 16-20 are allowed based on their dependency from allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed July 26, 2022, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137